 Case 3:20-cv-00225-GMG Document 14 Filed 04/28/21 Page 1 of 2 PageID #: 87




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG

BRENDA PEREZ-DIAZ,

              Plaintiff,

v.                                               CIVIL ACTION NO.: 3:20-CV-225
                                                 (GROH)

MR. HANO and DR. RING,

              Defendants.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before the Court for consideration of

the Report and Recommendation (AR&R@) of United States Magistrate Judge Robert W.

Trumble. Pursuant to the Local Rules, this civil action was referred to Judge Trumble for

submission of a proposed R&R. Magistrate Judge Trumble issued an R&R [ECF No. 12]

on January 14, 2021.       In the R&R, Judge Trumble recommends that the Plaintiff’s

Complaint [ECF No. 1] be dismissed without prejudice.

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court is required to make a de novo

review of those portions of the magistrate judge=s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

of a Plaintiff’s right to appeal this Court’s Order.     28.U.S.C..'.636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,
 Case 3:20-cv-00225-GMG Document 14 Filed 04/28/21 Page 2 of 2 PageID #: 88




94 (4th Cir. 1984).

       Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of the Plaintiff being served with a copy of the same. 28 U.S.C. ' 636(b)(1); Fed.

R. Civ. P. 72(b). Service was accepted by the pro se Plaintiff on January 28, 2021. ECF

No. 13. Therefore, after allowing additional time for transit in the mail, the Court finds

that the deadline for the Plaintiff to submit objections to the R&R has passed.         No

objections have been filed. Accordingly, this Court will review the R&R for clear error.

       Upon careful review of the R&R, it is the opinion of this Court that Magistrate Judge

Trumble=s Report and Recommendation [ECF No. 12] should be, and is hereby,

ORDERED ADOPTED for the reasons more fully stated therein. The Clerk of Court is

DIRECTED to DENY any outstanding motions as MOOT.

       The Clerk of Court is further DIRECTED to mail a copy of this Order to the Plaintiff

by certified mail, return receipt requested, at her last known address as reflected on the

docket sheet.


       DATED: April 28, 2021




                                             2
